ACCEPTED
                                                                                 06-14-00105-cv
                                                                      SIXTH COURT OF APPEALS
                                                                           TEXARKANA, TEXAS
                                                                           4/8/2015 10:34:22 AM
                                                                                DEBBIE AUTREY
                                                                                         CLERK

                        NO. 06-14-00105-CV
__________________________________________________________________
                                                          FILED IN
                                                   6th COURT OF APPEALS
                IN THE SIXTH COURT OF APPEALS TEXARKANA, TEXAS
                       TEXARKANA, TEXAS            4/8/2015 10:34:22 AM
__________________________________________________________________
                                                       DEBBIE AUTREY
                                                           Clerk
                            PLETZE BROWN, JR.

                                  Appellant,

                                     V.

                           CITIMORTGAGE, INC.

                              Appellee.
    ____________________________________________________________

           From the County Court at Law No. 2, Dallas County, Texas
                       Trial Court No. CC-14-04645-B
                    Honorable King Fifer, Judge Presiding

       APPELLEE’S MOTION TO EXTEND TIME TO FILE BRIEF


Mark D. Hopkins
Texas State Bar No. 00793975
Shelley L. Hopkins
Texas State Bar No. 24036497
Hopkins & Williams, PLLC
12117 Bee Caves Rd., Suite 260
Austin, Texas 78738
(512) 600-4320 – Telephone
(512) 600-4326 – Facsimile
mark@hopkinswilliams.com
shelley@hopkinswilliams.com
ATTORNEYS FOR APPELLEE
April 8, 2015
                      IDENTITY OF PARTIES AND COUNSEL

       Pursuant to Texas Rule of Appellate Procedure 38.2(a)(1), Appellee certifies
that the following is a complete list of all parties and counsel:


1.     Appellee:                                 Citimortgage, Inc.

       Represented at trial
       and on appeal by:                         Mark D. Hopkins
                                                 Texas State Bar No. 00793975
                                                 Shelley L. Hopkins
                                                 Texas State Bar No. 24036497
                                                 Hopkins & Williams, PLLC
                                                 12117 Bee Caves Rd., Suite 260
                                                 Austin, Texas 78738
                                                 (512) 600-4320 – Telephone
                                                 (512) 600-4326 – Facsimile
                                                 mark@hopkinswilliams.com
                                                 shelley@hopkinswilliams.com

2.     Appellant:                                Pletze Brown, Jr.
                                                 Pro Se Appellant
                                                 2412 Poinciana Lane
                                                 Dallas, Texas 75212

3.     Trial Judge:                              Hon. King Fifer
                                                 County Court at Law No. 2
                                                 Dallas County, Texas




610-1596                                                                          2
Appellee's Motion to Extend Time to File Brief
        APPELLEE'S MOTION TO EXTEND TIME TO FILE BRIEF

       Appellee, CitiMortgage, Inc. (“CitiMortgage”), respectfully requests the

Court to extend time to file its brief.

                                        A. Introduction

       1.     Appellant is Pletze Brown, Jr. and Appellee is CitiMortgage

(“CitiMortgage”).

       2.     No rule provides a deadline to file this motion to extend. See TEX. R.

APP. P. 38.6(d).

       3.     Appellant is representing himself pro se in this matter.

       4.     The undersigned is attorney for Appellee, CitiMortgage.

       5.     The deadline to file Appellee’s brief is currently April 15, 2015.

       6.     Appellee requests an extension of time to file Appellee’s brief for

fourteen (14) days until April 29, 2014.

                                B. Facts and Basis for Relief

       7.     The Court has the authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file Appellee’s Responses.

       8.     No previous extensions have been granted to extend the time to file

Appellee’s Responses to these various filings.




610-1596                                                                           3
Appellee's Motion to Extend Time to File Brief
       9.     Counsel for Appellee has multiple conflicting appellate court

deadlines and upcoming jury trial settings. Counsel requests a short extension in

order to adequately devote the time necessary to all matters.

                                         C. Conclusion

       10.    Appellee, therefore, requests that its deadline to file brief be extended

until April 29, 2014, to give Appellee additional time to adequately prepare its

response.

                                           D. Prayer

       11.    For these reasons, Appellee asks the Court to grant an extension of

time to May 27, 2014.



                                            Respectfully submitted,

                                            By:   _/s/Mark D. Hopkins______
                                                  Mark D. Hopkins
                                                  State Bar No. 00793975
                                                  Shelley L. Hopkins
                                                  State Bar No. 24036497
                                                  Hopkins & Williams, PLLC
                                                  12117 Bee Caves Road, Suite 260
                                                  Austin, Texas 78738
                                                  (512) 600-4320 – Telephone
                                                  (512) 600-4326 – Facsimile
                                                  mark@hopkinswilliams.com
                                                  shelley@hopkinswilliams.com

                                                  ATTORNEYS FOR APPELLEE



610-1596                                                                             4
Appellee's Motion to Extend Time to File Brief
                         CERTIFICATE OF CONFERENCE

         I certify that I was unable to confer with Pro Se Appellant Pletze Brown, Jr.

as I do not have a contact phone number or email for Appellant, therefore I am

unable to determine if he is opposed to Appellee’s Motion to Extend Time to File

Brief.


                                            _/s/ Mark D. Hopkins___________
                                            Mark D. Hopkins




610-1596                                                                            5
Appellee's Motion to Extend Time to File Brief
                             CERTIFICATE OF SERVICE

         I hereby certify that the Motion to Extend Time to File Response has been
forwarded to the following via certified mail, return receipt requested and regular
mail this 8th day of April 2015:

       Via regular U.S. mail
       and CMRRR# 7012 1640 0001 7114 6203
       Pletze Brown Jr.
       2412 Poniciana Lane
       Dallas, Texas 75212

       PRO SE APPELLANT


                                                    /s/ Mark D. Hopkins
                                                   Mark D. Hopkins




610-1596                                                                         6
Appellee's Motion to Extend Time to File Brief